26 F.3d 131
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald J. MORALES-MENDOZA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70462.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1994.Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges and EZRA,* District Judge.


2
MEMORANDUM**


3
Ronald J. Morales-Mendoza, a native and citizen of Nicaragua, entered the United States without inspection on February 18, 1988.  Ordered to show cause why he was not deportable, he conceded deportation and requested asylum.  The Immigration Judge denied his request but granted voluntary departure.  Morales-Mendoza then moved to reopen his case on the ground that he had ineffective assistance of counsel.  The Immigration Judge denied the motion.  Morales-Mendoza appealed to the Board of Immigration Appeals.


4
The Board dismissed the appeal, finding (1) that Morales-Mendoza had not complied with the requirements set out in Matter of Lozada, 19 I & N Dec. 637 (BIA 1988), aff'd, 857 F.2d 10 (1st Cir.1988), for establishing ineffective assistance of counsel, and (2) that he had failed to establish prima facie eligibility pursuant to 8 C.F.R. Sec. 242.22 (1991).


5
Substantial evidence supports the Board's findings.  Consequently, the petition is DENIED.



*
 Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3